Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20150083969.

Regarding Claim 9:  Kim teaches a method of forming a quantum dot material.  Kim teaches that the nanocrystals are created by providing a first mixture including a first precursor, ligands and a solvent.  The first mixture is then heated (See Paragraphs 119-120).  The first precursor corresponds to the material used to create the core composition of the quantum dot.  Kim teaches that InP may be provided as a core (See Example I and II).  Kim teaches precursors for Indium may include chelates and precursors such as indium, acetate, trimethyl indium, indium hydroxide, indium chloride, indium oxide, indium nitrate and indium sulfate.  Kim also shows by way of example that these precursors may initially be refluxed with palmitic acid, which may also form a precursor compound with the Indium ion (See Paragraph 124 and Examples).    These are core forming metal complexes, which may be chelated.  Kim teaches that pnictogen compounds may also be used and are chosen from a group including tris(trimethylsilyl)phosphone, tris(dimethylamino)phosphine, amongst others (See Paragraph 126).  The heated mixture thus forms cores of the material (See Example 1).  The cores may then be added to a solution containing a halogen element, selected from a group containing Br and Cl.  The solution may further contain materials of a second precursor.  Kim teaches that the cores, modifying agent and second precursors may be added in any order to such a solution (See Paragran 133) and thus addition of a modifier prior to shell precursors would have been obvious to those of ordinary skill in the art.  Adding the materials in such a sequence would constitute the addition of such a modifier and modifier treating the surfaces as set forth.  The second precursor is used to create a shell on the core (See Paragraph 131).  The shell may be a metal chalcogen (ZnS, ZnSe).  Kim teaches metal and chalcogen precursors at paragraphs 124-126).  Kim teaches that this process may be repeated to create materials having modifiers added to the core solution, or repeating the process such that the modifiers are also added with the core-shell material.  Repetition of the modifier addition is obviated by the process of Kim, which teaches that modification with halogens may occur to the core, or to any of the multiple shells that are added.  The claim is not limited to the steps as set forth as uses the transitional phrase ‘comprising’.  Therefore, the process of creating core/shell/shell nanoparticles, wherein each of the interfaces is modified with halogens falls within the claim limitations as is set forth above.

Regarding Claim 10:  Kim teaches that multiple shells may be added to the core material and that the addition of each shell may include the addition of modifying agents such as halogen elements (See Paragraph 131).  

Regarding Claim 12:  Kim teaches that the halogen is included in a molar ratio from 0.05 to 100% relative to the metal (In) in the core of the quantum dot (See Paragraph 17).  When Cl or Br are chosen as the halogen elements, the material of Kim overlaps where Cl is provided at 0.083-0.62 moles/(mole of InP) or where Br is provided at 0.05-0.27 moles/(mole of InP).  The amounts of halogen claimed clearly lie within the ranges taught by the prior art.  It would have been obvious to provide a molar ratio of the modifier such that these amounts of halogen elements were achieved.  

Regarding Claim 13-15:  Kim teaches that the core may include Indium and the shell may include Zinc.  Kim teaches that the precursor materials are chosen based on the composition of the material being created and may be chosen from the group set forth at paragraphs 124 and shown in the examples.  The precursors taught by Kim include indium and zinc chelates created by refluxing the metal precursor in palmitic or oleic acid (See Examples 1-2).

Regarding Claim 16:  Kim shows the creation of palmitic and oleic complex of Indium and Zinc, respectively in the examples.  Both of these materials are used as metal complexes and both of these complexes are fatty acids that include a carboxylate. The precursor material is also an acetate, which includes carboxylic groups.

Regarding Claim 18:  Kim teaches the use of sulfur precursors such as thiols (hexanethiol, octanethiol, etc) (See Paragraph 126).

Regarding Claim 19-20:  Kim teaches that the quantum dots may be created in a batch process as is shown in the examples, which create discrete amounts of the quantum dots in defined steps.  Kim is silent in terms of creating the particles in a continuous process; however, the continuous operation would have been obvious in light of the batch process of the prior art.  Those of ordinary skill in the art would be capable of modifying the batch process of Kim such that those individual steps could occur continuously (See MPEP 2144.04 (V)(E)).  

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance: The claim sets forth that the dopant is present on both the surface of the core (interface with shell) and on the surface of the shell, which constitutes the external surface of the semiconductor quantum dot.  The closest prior art to Kim teaches doping within the core, at the interface of the core and shell, within the shell, and at interfaces between various shells.  Kim does not teach a final step of applying said dopant to the surface of the quantum dot. It would not have been obvious to arbitrarily apply such a step or arbitrarily dope in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment to the specification setting forth examples of the claimed family of compounds more clearly sets forth the claim scope.  The rejection of claims 11 and 17 is withdrawn with the amendment to the specification.  The prior art does not teach the use of the claimed compounds in the doping of quantum dots and it would not have been obvious to arbitrarily provide the claimed compounds as it would require hindsight reasoning.  

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. Applicant’s RCE and amendments to the claims are noted.  Applicant’s amendments have overcome the rejection of claims 1-8 over Kim for the reasons set forth above.  Applicant sets forth arguments against the rejection of claim 9 beginning at page 11.  Applicant argues particularly that Kim does not teach a modifier addition after forming an outer shell on the surface of the core particles.  The claim as set forth only requires that modification occurs after the formation of a shell and does not set forth that this shell is an outer shell.  Kim teaches that the addition of halide modifiers may occur after the creation of the core or any shell synthesized thereon (See Paragraph 133).  It is noted that claim 9 is not drawn to the creation of the quantum dots of claim 1 and may have a different structure, including structures wherein modification occurs at the interface between the core/first-shell and at the interface between the first-shell/second-shell.  The claim does not currently require surface modification.  As this is the case, the rejection of claim 9 and some dependencies are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Matthew E. Hoban/Primary Examiner, Art Unit 1734